Title: To George Washington from Pierre L’Enfant, 6 February 1792
From: L’Enfant, Pierre Charles
To: Washington, George



sir
philadelphie febuary 6th 1792.

having already Communicated to you thro’ Mr Jefferson some papers relating to the late transaction of the Commissioners in the new City, I take the liberty to address to you here Inclosed Copies of serverals others which I but lately obtained & which I conceive proper also to submit to your Consideration.
the Injury done to Mr Roberdeau to the Commissary & to other people acting under him & all in obeidence to orders from me claim the Interference of your justice. I defered until now solliciting this, first to satisfy my self of the propriety by a menutial Inquiry of facts—next because I remained persuaded that the Commissioners by becoming sensible of the mistake of thier proceeding would have of thier own movement anticipated my wish by themselves redressing the wrong they had done.
this not having been the case & the obligation I feel my self under to free Mr Roberdeau from trouble & unmerited Censure forces upon me the necessity of appealing to you—I do it with confidence trusting on the goodness of the cause I advocate, Incontestable as it is that the blame, if any thier resolutions or ordered that Gentlemen when he refused Complying to them to apply to me on the subject.
the Injustice of Imprisoning Mr Roberdeau & the unjudiciousness of all proceeding to compel his acting Contrary ⟨to⟩ orders being too ⟨illegible⟩ to need further discussion it is but reasonable for that gentleman to Expect immediate redress & for me to request as I now do the favour of your Interference—that the action against him may be withdraw, the Commissary, overseer &ca reinstated and all matters at the City set as they were at the time of my leaving it.
what object the Commissioners wished to attain in this and

Every Instance, wherein they have Interfered in the Executive part of the business to the apparent hazard of the true Interest of the city, I do not perfectly Conceive ⟨in⟩ not questioning at the same time but that they feel themselves concerned in the succes of the Establishment and being So well Satisfied that no Exertions have been wanting, either in my self, or in those serving under me, to ensure ⟨the⟩ accomplishment of it with honor to the united States and with credit to all concerned—what real motive therefore the Gentlemen can have so heavily to complain of thier is merited for the Conduct of that gentleman it must ultimatly fall upon me—& being not less Evident that the directions I gave to him were in Every point Consistent with the respect due to the authority vested by laws in the Commissioners.
⟨anxious⟩ as those Gentlemen appear to be of Imposing all fault on Mr Roberdeau (as will be Evidenced by the Inclosed Copy of a letter from them)—they mistake so far the ground on which they mean to pursu him that they appear themselves the agressors—“you must, say they to him, Certainly appear on our state of facts the immediate Cause—it is neither our way nor Inclination to Surmise or Connect scraps, to imput your Conduct to Majr LEnfant—how can this be supported after what follows—Inclosed you have a copy of his letter to us—you have shewn us his letter of Instructions to you[”]—if not this to Evince that the opposition of Mr Roberdeau was according to order & to Excuse even the warmth of deportment he might be reproached with since it must shew strongly the Impropriety of the Commissioners earring matters to the point they have done in contrariety to the directions I had given him—without having made known to me authority being disregarded I indeed am Ignorant—little Inclined or attentive as they hitherto have been to a vigorous prosecution of those weighty concerns which I conceive more immediatly worthy thier Considerations than cavils and trivial disputes for power in which some thing far inferior to sound impartial jugement has been Influential Can only tend to subvert that order and dicipline So necessary to maintain in an undertaking So Exclusive and novel as the one in question.
the critical situation to which matters are now brought, testifying a disinclination in the Commissioners to facilitate the prosecution of the business in such manner as to enable me to engage anew in it. with much regret do I foresee the various

difficulties that must Impede the way to a new organisation of the whole sistem, as concerned as until this hour I have been in the small part that is Executed, at the same time feeling myself doubly interested in the sucess from a regard to reputation, and an ardent desire fully to answer your Expectations & the Confidence which from the begining of this business you have placed in me enjoins me to renounce the pursuit unless the power of effecting the work with advantage to the publick, and credit to myself is left me—I have the.
